Citation Nr: 1807548	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1997 to February 2003, and from June 2011 to October 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 20113 rating decision by the Oakland, California RO.  In April 2017, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's medically diagnosed actinic keratosis is etiologically linked to his active duty military service.


CONCLUSION OF LAW

Service connection for actinic keratosis is warranted.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include malignant tumor) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for malignant tumor).  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the evidence of record demonstrates that the Veteran has been diagnosed with "Multiple Actinic Keratoses to the face, ears, arms and hands."  This was most recently confirmed in the April 2017 statement of the Veteran's private physician Dr. Greenberg.  A treatment note from Dr. Greenberg as early as March 2012 appears to document the pertinent symptomatology of "crusty scaly" skin, and an assessment of "AK."  The Board finds that the Veteran has been diagnosed with actinic keratoses since at least as early as March 2012 (approximately 4 months after his final separation from service).

Dr. Greenberg's April 2017 statement presents the doctor's opinion that the Veteran's "skin damage was exacerbated while in the military," explaining that "Actinic Keratoses are premalignant lesions that are caused by sun exposure."  A November 2012 signed written statement from a witness identifying himself as the Veteran's "direct supervisor and CA Divisional LCPO" from his time in service "aboard USS Milius DDG-69" explains that the Veteran's "daily work consisted of outside conditions in direct sunlight" such that "[i]n his five years aboard Milius, [the Veteran] was exposed to thousands of hours of direct sunlight with little or no protection to his head, neck, and arms."

The Board finds that the above-discussed evidence supports finding that (1) the Veteran has been diagnosed with actinic keratoses, (2) he experienced significant direct sun exposure during service, and (3) the Veteran's actinic keratoses have been medically linked to his in-service sun exposure by a medical professional who supports the opinion with citation to the medical / etiological nature of actinic keratoses pertinent to the context of this case.

A December 2012 VA Disability Benefits Questionnaire for skin disorders completed by a Dr. Siciarz presents somewhat conflicting and unclear indications as to whether the author believed the Veteran's actinic keratoses may be etiologically linked to the Veteran's service.  The Board observes that the opinion distinguishes that Veteran's actinic keratoses from a documented in-service episode of skin symptoms in 1997, but the Board otherwise finds that the opinion does not present significant probative weight against the Veteran's claim on appeal.  The Veteran's leading theory of entitlement features the assertion that his actinic keratoses are linked to his in-service sun exposure, a theory that the December 2012 medical opinion does not clearly or persuasively dispel.  The Veteran's appeal does not rely upon any suggestion that a 1997 episode of skin symptomatology constituted the onset of his later diagnosed actinic keratoses.

Further discussion of the December 2012 opinion is not necessary in light of the fact that the Board finds that the appeal may be granted on the basis of the other evidence.

The Board finds that the evidence is at least in equipoise with regard to indicating that that the Veteran's actinic keratosis pathology, first diagnosed no later than four months following his final separation from service, is etiologically linked to his military service.  Accordingly, the Board finds that the evidence supports a grant of service connection for the Veteran's actinic keratosis pathology in this case.


ORDER

Service connection for actinic keratosis is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


